                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION


DR. STEVEN RHODES,

             Plaintiff,

v.                                                       Case No. 3:18-cv-673-J-34JBT

DETECTIVE PAUL ROBBINS, in his
individual capacity,

             Defendant.


                                        ORDER

      THIS CAUSE is before the Court on Defendant Paul Robbins’ Motion to Dismiss

Plaintiff’s Third Amended Complaint (Doc. 23, Motion), filed August 20, 2018. In the

Motion, Robbins requests that the Court dismiss Plaintiff, Steven Rhodes’ Third Amended

Complaint and Demand for Jury Trial. See Doc. 22 (Third Amended Complaint). In his

Third Amended Complaint, Rhodes asserts that Robbins violated his Fourth Amendment

right to be free of unreasonable seizures when Robbins allegedly made false statements

in and omitted material information from his application for a warrant for Rhodes’ arrest.

Third Amended Complaint at ¶ 34. Robbins seeks dismissal of Rhodes’ Third Amended

Complaint arguing that Rhodes has failed to state a claim upon which relief may be

granted. Motion at 1. Rhodes opposes Robbins’ Motion. See Plaintiff’s Response to

Defendant’s Motion to Dismiss Plaintiff’s Third Amended Complaint (Doc. 26, Response),

filed September 4, 2018. Accordingly, this matter is ripe for review.




                                            1
   I.      Standard of Review

        In ruling on a motion to dismiss, the Court must accept the factual allegations set

forth in the complaint as true. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009);

Swierkiewicz v. Sorema N.A., 534 U.S. 506, 508 n.1 (2002); see also Lotierzo v. Woman’s

World Med. Ctr., Inc., 278 F.3d 1180, 1182 (11th Cir. 2002). In addition, all reasonable

inferences should be drawn in favor of the plaintiff. See Randall v. Scott, 610 F.3d 701,

705 (11th Cir. 2010). Nonetheless, the plaintiff must still meet some minimal pleading

requirements. Jackson v. Bellsouth Telecomm., 372 F.3d 1250, 1262–63 (11th Cir. 2004)

(citations omitted). Indeed, while “[s]pecific facts are not necessary[,]” the complaint

should “‘give the defendant fair notice of what the . . . claim is and the grounds upon which

it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Further, the plaintiff must allege “enough

facts to state a claim that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the pleaded factual content allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556

U.S. at 678 (citing Twombly, 550 U.S. at 556). A “plaintiff’s obligation to provide the

grounds of his entitlement to relief requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do[.]” Twombly, 550 U.S.

at 555 (internal quotations omitted); see also Jackson, 372 F.3d at 1262 (explaining that

“conclusory allegations, unwarranted deductions of facts or legal conclusions

masquerading as facts will not prevent dismissal”) (internal citation and quotations

omitted). Indeed, “the tenet that a court must accept as true all of the allegations

contained in a complaint is inapplicable to legal conclusions[,]” which simply “are not



                                             2
entitled to [an] assumption of truth.” See Iqbal, 556 U.S. at 678, 680. Thus, in ruling on

a motion to dismiss, the Court must determine whether the complaint contains “sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face[.]’”

Id. at 678 (quoting Twombly, 550 U.S. at 570).


    II.      Background1

          Rhodes is a chiropractic physician licensed by the state of Florida. Third Amended

Complaint at ¶ 4. Robbins, a “law enforcement detective with the Florida Department of

Insurance Services, Division of Insurance Fraud,” initiated an investigation against

Rhodes, which culminated in his arrest of Rhodes for insurance fraud. Id. at ¶¶ 5, 11.

“Ultimately . . . [however,] the State of Florida declined to prosecute” Rhodes. Id. at ¶ 32.

          More specifically, “[a]cting on tips from a disgruntled former patient and a man

jealous of [Rhodes] because [Rhodes] dated the man’s former girlfriend, [Robbins] began

to investigate [Rhodes] in February of 2014.” Id. at ¶ 7. After about a two-month

investigation, Robbins “presented an affidavit for arrest warrant to Duval County Judge

John Moran.” Id. at ¶ 9. The Judge issued the arrest warrant, and Robbins subsequently

arrested Rhodes for “seven counts of making false and fraudulent insurance claims in

violation of [Florida Statutes] § 817.234(1)(a)1, and one count of schemes to defraud in

violation of [Florida Statutes] § 817.034(4)(a)3.” Id. at ¶¶ 10-11.2 However, “the warrant


1
  In considering Robbins’ Motion, the Court must accept all factual allegations in Rhodes’ Third Amended
Complaint as true, consider the allegations in the light most favorable to Rhodes, and accept all reasonable
inferences that can be drawn from such allegations. Hill v. White, 321 F.3d 1334, 1335 (11th Cir. 2003);
Jackson v. Okaloosa Cnty., Fla., 21 F.3d 1531, 1534 (11th Cir. 1994). As such, the facts recited here are
drawn from the Third Amended Complaint, and may well differ from those that ultimately can be proved.
2
  Florida Statutes section 817.234(1)(a)1 states that
         [a] person commits insurance fraud . . . if that person, with the intent to injure, defraud, or
         deceive any insurer:
         1. Presents or causes to be presented any written or oral statement as part of, or in support
         of, a claim for payment or other benefit pursuant to an insurance policy or a health

                                                     3
affidavit presented to Judge Moran . . . was full of false statements and material omissions

which would have vitiated any probable cause to arrest Dr. Rhodes for the crimes

alleged.” Id. at ¶ 12.

        In particular, Robbins stated in his affidavit (Affidavit for Arrest Warrant) that he

interviewed seven of Rhodes’ patients regarding the doctor’s potential practice of

overbilling them for insurance fraud purposes. Id. at ¶¶ 13, 14. However, four of these

patients “have flatly denied what [Robbins] alleges he was told by them during their

interviews. Therefore, [Robbins’] inclusion of any alleged fraud by [Rhodes] relating to

these patients was knowingly false.” Id. at ¶ 13. As to the three other interviewed

patients, Robbins omitted allegedly relevant information from the Affidavit for Arrest

Warrant.

        For instance, the Affidavit for Arrest Warrant, which was dated April 3, 2014,

reported that one patient, “D.B.,” “indicated she had been pregnant since May of 2013,

so her insurance company should not have been billed for a particular treatment which

would have ceased being administered upon her advising [Rhodes] of her pregnancy.”

Id. at ¶ 15. However, D.B.’s “medical records, of which [Robbins] had copies, reflect that

she did not advise [Rhodes] of her pregnancy until August of 2013.” Id. Moreover, D.B.’s

child was born in April of 2014. Id. Thus, Robbins’ report in the Affidavit for Arrest Warrant

that D.B. had been pregnant in May of 2013, and up through the date of the Affidavit for


         maintenance organization subscriber or provider contract, knowing that such statement
         contains any false, incomplete, or misleading information concerning any fact or thing
         material to such claim.
FLA. STAT. § 817.234(1)(a)1. Likewise, section 817.034(4)(a)3 of the Florida statutes directs that
         [a]ny person who engages in a scheme to defraud and obtains property thereby is guilty of
         organized fraud, punishable as follows: . . .
         3. If the amount of property obtained has an aggregate value of less than $20,000, the
         violator is guilty of a felony of the third degree . . . .
Id. at § 817.034(4)(a)3.

                                                    4
Arrest Warrant, suggested that D.B. had been pregnant for eleven months. Id. Likewise,

Rhodes alleges that patient “O.V.”

       claimed that she was billed for certain services that she claims were not
       performed. However, . . . O.V. had an independent medical examination . .
       . done by another doctor in November of 2013 and during that evaluation (a
       copy of which Defendant possessed), she stated to that doctor that she was
       receiving the treatments at issue on a regular basis.

Id. at ¶ 16. Finally, patient “B.L.” “allegedly informed [Robbins] she had not received

certain treatments . . . . Yet, she signed paperwork at [Rhodes’] office (a copy of which

[Robbins] possessed) attesting the services ‘were actually rendered,’ which in fact they

were.” Id. at ¶ 17. Robbins intentionally omitted all of this information regarding patients

D.B., O.V., and B.L. from the Affidavit for Arrest Warrant in support of Rhodes’ arrest. Id.

at ¶¶15-17.

       In his Third Amended Complaint, Rhodes further alleges that Robbins “conducted

his investigation with a total disregard and misunderstanding of the law.” Id. at ¶ 18. First,

Robbins’ Affidavit for Arrest Warrant claimed that Rhodes billed insurance companies for

certain forms of manual therapy, coded for billing purpose as CPT 97140, but did so

unlawfully because unlicensed massage therapists performed those services. Id. at ¶

19.3 However, Robbins allegedly overlooked Florida law which permits a chiropractic

physician to “bill for such manual physical therapy when it is performed by medical

assistants incidental to the practice of the physician.” Id. at ¶ 22. Therefore, Rhodes

alleges that Robbins was simply wrong to claim that Rhodes “violated the law by billing

for manual therapy.” Id. at ¶ 23.




3
 “CPT” code references “Current Procedural Technology,” which is “maintained by the American Medical
Association,” and is commonly used for medical billing purposes. Third Amended Complaint at ¶ 20.

                                                 5
       In his Affidavit for Arrest Warrant, Robbins also asserted that Rhodes violated the

law by overbilling “for units of manual therapy,” id. at ¶ 24, in that Rhodes would “bill for

two units of manual therapy when only one was provided.” Id. at ¶ 25. Robbins apparently

reached this conclusion based on reports from Rhodes’ patients as well as a therapist

who worked for Rhodes. Id. at ¶ 28. However, Rhodes alleges that Robbins and the

therapist employee, “operated under the incorrect belief,” id., that Rhodes’ billing

practices were unlawful, where in fact his billing practices were fully compliant with

insurance practices. Id. at ¶ 27. Robbins’ Affidavit for Arrest Warrant did not include any

information about appropriate billing practices in accordance with insurance norms. Id.

at ¶ 29. Ultimately, while Robbins arrested Rhodes pursuant to a warrant obtained based

upon the statements in the Affidavit for Arrest Warrant, the state decided not to prosecute

Rhodes. Id. at ¶ 32.

       Based on the foregoing allegations, Rhodes filed the instant action against

Robbins pursuant to 42 U.S.C. § 1983 asserting Robbins violated his Fourth Amendment

right to be free from unreasonable seizures. Id. at 6. Rhodes alleges that Robbins

“knowingly and deliberately, or with a reckless disregard of the truth, made false

statements or material omissions in his application for the warrant for [Rhodes’] arrest,

and such statements or omissions were necessary to the finding of probable cause to

issue said warrant.” Id. at ¶ 34. Rhodes further alleges that

       [w]ithout [Robbins’] false statements and/or material omissions there was
       not probable cause or arguable probable cause for issuance of a warrant
       for [Rhodes’] arrest. As a result of the warrant procured by [Robbins],
       [Rhodes] was arrested without probable cause or even arguable probable
       cause. Therefore, [Robbins] instituted, commenced, and/or continued
       prosecution against [Rhodes]. [Robbins] did so with malice and without
       probable cause. The prosecution commenced, continued, and/or instituted
       by [Robbins] against [Rhodes] with malice and without probable cause

                                             6
          terminated in Plaintiff’s favor. [Robbins’] malicious prosecution of [Rhodes]
          deprived [Rhodes] of his Fourth Amendment right to be free from
          unreasonable seizures.

Id. at ¶¶ 36-40. In response to Rhodes’ allegations, Robbins filed his Motion, to which

Rhodes has responded.

   III.      Arguments of the Parties

          In his Motion, Robbins generally asserts that Rhodes’ Third Amended Complaint

should be dismissed because Robbins is entitled to qualified immunity. Motion at 3.

Robbins first argues that Rhodes’ allegations that Robbins included falsities in the

Affidavit for Arrest Warrant are at best conclusory. Id. at 6. Second, Robbins asserts that

to the extent he arrested Rhodes based on a misunderstanding of insurance fraud law,

the totality of the circumstances nonetheless supported his determination of probable

cause to arrest Rhodes. Id. at 6-7. In this regard, Robbins asserts that that the Affidavit

“contains sufficient statements that a reasonable officer in [his] circumstances would have

believed there was probable cause to charge” Rhodes with various counts of insurance

fraud. Id. at 8-9. Third, Robbins construes Rhodes’ charge against him as a false arrest

claim, and thus contends that this claim should be dismissed because Robbins arrested

Rhodes pursuant to a warrant. Id. at 9-10. Finally, Robbins argues that the Court should

dismiss Rhodes’ action because Robbins was performing investigatory duties under

Florida law, id. at 5, and “[u]nder Florida law, individual officers are immune from individual

liability for tort claims that occurred in the scope of their employment.” Id. at 10.

   In his Response, Rhodes rejects Robbins’ assertion that he is entitled to qualified

immunity. Response at 1-2. In doing so, Rhodes argues that he sufficiently alleges that

Robbins included falsities in the Affidavit for Arrest Warrant. Id. at 4. In light of the alleged



                                               7
falsities in the affidavit, Rhodes contends that Robbins cannot establish he had actual or

arguable probable cause to arrest Rhodes. Id. at 5-6. Rhodes further argues that

contrary to Robbins’ characterization of this civil rights action, Rhodes “does not allege a

false arrest in his Complaint, but instead asserts a claim against [Robbins] for malicious

prosecution.” Id. at 6. Moreover, he asserts that Robbins’ misunderstanding of insurance

law “can be deemed nothing other than plainly incompetent.” Id. at 4. Finally, Rhodes

argues that Robbins cannot rely on Florida law to support his claim for qualified immunity.

Id. at 3, 7-8.

   IV.      Legal Framework

         “[S]ection 1983 provides individuals with a federal remedy for the deprivation of

rights, privileges, or immunities protected by the Constitution or the laws of the United

States that are committed under color of state law.” Brown v. City of Huntsville, Ala., 608

F.3d 724, 733 n.12 (11th Cir. 2010) (citation omitted); see 42 U.S.C. § 1983. Thus, to

state a claim for relief under § 1983, a plaintiff must sufficiently allege that he or she was

“‘deprived of a right secured by the Constitution or laws of the United States, and that the

alleged deprivation was committed under color of state law.’” See Focus on the Family

v. Pinellas Suncoast Transit Auth., 344 F.3d 1263, 1276-77 (11th Cir. 2003) (quotation

omitted). Here, in Rhodes’ Third Amended Complaint, Rhodes seeks relief under § 1983

against Robbins for a “Fourth Amendment Violation [of] Unreasonable Seizure.” Third

Amended Complaint at 6. More specifically, he alleges that Robbins “knowingly and

deliberately, or with reckless disregard of the truth, [made] false statements or material

omissions in his application for the warrant for [Rhodes’] arrest, [where] such statements

or omissions were necessary to the finding of probable cause to issue said warrant.” Id.



                                              8
at ¶ 34. In response to this allegation, Robbins asserts that he is entitled to qualified

immunity.

        The doctrine of “[q]ualified immunity protects from civil liability government officials

who perform discretionary functions if the conduct of the officials does not violate ‘clearly

established statutory or constitutional rights of which a reasonable person would have

known.’” Nolin v. Isbell, 207 F.3d 1253, 1255 (11th Cir. 2000) (quoting Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982)). As a result, this defense protects from suit “‘all but

the plainly incompetent or those who knowingly violate the law.’”4 Carr v. Tatangelo, 338

F.3d 1259, 1266 (11th Cir. 2003) (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)).

Indeed, as “‘government officials are not required to err on the side of caution,’ qualified

immunity is appropriate in close cases where a reasonable officer could have believed

that his actions were lawful.” Lee v. Ferraro, 284 F.3d 1188, 1200 (11th Cir. 2002)

(quoting Marsh v. Butler Cnty., 268 F.3d 1014, 1031 n.8 (11th Cir. 2001)).

        In order to be entitled to qualified immunity, the defendant must first establish that

his conduct was within the scope of his discretionary authority. See Webster v. Beary,

228 Fed. Appx. 844, 848 (11th Cir. 2007) (per curiam); Lee, 284 F.3d at 1194. Neither

party contends that Robbins was acting outside the scope of his discretionary authority

when he obtained the arrest warrant and subsequently arrested Rhodes.5 See Lee, 284


4
  In determining whether a defendant is entitled to qualified immunity, the court views the facts and all
reasonable inferences in the light most favorable to the plaintiff to the extent supported by the record, and
then considers “the legal issue of whether the plaintiff’s ‘facts,’ if proven, show that the defendant violated
clearly established law.” Priester v. City of Riviera Beach, 208 F.3d 919, 925 n.3 (11th Cir. 2000); Scott v.
Harris, 550 U.S. 372, 381 n.8 (2007).
5
  “‘A government official acts within his discretionary authority if the actions were (1) undertaken pursuant
to the performance of his duties and (2) within the scope of his authority.’” Jones v. City of Atlanta, 192 Fed.
Appx. 894, 897 (11th Cir. 2006) (per curiam) (quoting Lenz v. Winburn, 51 F.3d 1540, 1545 (11th Cir.
1995)). In citing to Jones, the Court notes that “[a]lthough an unpublished opinion is not binding . . . , it is
persuasive authority.” United States v. Futrell, 209 F.3d 1286, 1289 (11th Cir. 2000) (per curiam); see
generally FED. R. APP. P. 32.1; 11th Cir. R. 36–2 (“Unpublished opinions are not considered binding

                                                       9
F.3d at 1194 (finding that “there can be no doubt that the [officer] was acting in his

discretionary capacity when he arrested [the plaintiff]” even though the plaintiff asserted

that the officer used excessive force in effectuating the arrest). Therefore, the burden

shifts to Rhodes “to show that qualified immunity is not appropriate.” Lee, 284 F.3d at

1194. To do so, Rhodes must establish two elements: (a) that Robbins violated a

constitutional right, and (b) the right violated was clearly established. Kingsland v. City of

Miami, 382 F.3d 1220, 1232 (11th Cir. 2004) (citing Saucier v. Katz, 533 U.S. 194, 201

(2001)). The Court may consider these elements in whichever order it chooses, and

qualified immunity will protect the defendant if the plaintiff fails to establish either element.

Pearson v. Callahan, 555 U.S. 223, 232, 236 (2009).

          “An arrest without a warrant and lacking probable cause violates the Constitution

and can underpin a § 1983 claim . . . .” Brown, 608 F.3d at 734. However, when an

individual is arrested pursuant to a warrant, and where that individual asserts the warrant

was invalid, the Eleventh Circuit has directed that the proper claim for relief is that of

malicious prosecution, rather than false arrest. See Carter v. Gore, 557 Fed. Appx. 904,

906 (11th Cir. 2014) (“The issuance of a warrant – even an invalid one . . . – constitutes

legal process, and thus, where an individual has been arrested pursuant to a warrant, his

claim is for malicious prosecution rather than false arrest.”); Harris v. Johnson’s Giant

Foods, Inc., No. 2:16-cv-1646-RDP, 2017 WL 6336330, at *5 (N.D. Ala. Dec. 12, 2017)

(arrest pursuant to a warrant, albeit allegedly invalid, gives rise to a malicious prosecution

claim).




precedent, but they may be cited as persuasive authority.”).


                                                   10
       A § 1983 malicious prosecution claim requires a plaintiff to prove “a violation of his

Fourth Amendment right to be free from unreasonable seizures, as well as the elements

of the common law tort of malicious prosecution.” Zargari v. United States, 658 Fed.

Appx. 501, 506 (11th Cir. 2016). The essential elements of a Florida common law

malicious prosecution claim include:

          (1) an original criminal or civil judicial proceeding against the present
          plaintiff was commenced or continued; (2) the present defendant was
          the legal cause of the original proceeding against the present plaintiff as
          the defendant in the original proceeding; (3) the termination of the
          original proceeding constituted a bona fide termination of that
          proceeding in favor of the present plaintiff; (4) there was an absence of
          probable cause for the original proceeding; (5) there was malice on the
          part of the present defendant; and (6) the plaintiff suffered damage as a
          result of the original proceeding.

Id. at 506 n.2 (quoting Alamo Rent-A-Car v. Mancusi, 632 So.2d 1352, 1355 (Fla. 1994)).

The Eleventh Circuit has recognized that a law enforcement officer who makes an arrest

pursuant to a warrant can be liable for malicious prosecution in at least two

circumstances. First, a malicious prosecution claim can arise when an officer secures a

warrant under circumstances in which a reasonably well trained officer “would have

known that his affidavit failed to establish probable cause and that he should not have

applied for the warrant.” Kelly v. Curtis, 21 F.3d 1544, 1554 (11th Cir. 1994) (quoting

Malley, 475 U.S. at 345); see also Carter, 557 Fed. Appx. at 908. Second, the court has

recognized a malicious prosecution claim if the officer presented materially false

statements or omissions in an affidavit in support of the arrest warrant. Kelly, 21 F.3d at

1554; see also Carter, 557 Fed. Appx. at 907-08.

       In considering whether an officer had probable cause to seek an arrest warrant,

the Eleventh Circuit instructs:



                                             11
        [f]or probable cause to exist, . . . an arrest must be objectively reasonable
        based on the totality of the circumstances. This standard is met when the
        facts and circumstances within the officer's knowledge, of which he or she
        has reasonably trustworthy information, would cause a prudent person to
        believe, under the circumstances shown, that the suspect has committed,
        is committing, or is about to commit an offense.

Lee, 284 F.3d at 1195 (quotation and internal quotation marks and citation omitted).

However, “[t]o receive qualified immunity, an officer need not have actual probable cause,

but only ‘arguable’ probable cause.” Brown, 608 F.3d at 734. Accordingly, the dispositive

question for qualified immunity purposes “is not whether actual probable cause existed;

rather, the question is whether the officer had ‘arguable’ probable cause.” Carter, 557

Fed. Appx. at 908; see also Swanson v. Scott, No. 2:17-CV-67-FtM-99MRM, 2018 WL

3817760, at *6 (M.D. Fla. Aug. 10, 2018) (citing Grider v. City of Auburn, Ala., 618 F.3d

1240, 1257 (11th Cir. 2010)). “Arguable probable cause exists ‘where reasonable officers

in the same circumstances and possessing the same knowledge as the Defendant[] could

have believed that probable cause existed to arrest.’” Lee, 284 F.3d at 1195 (quotation

omitted); see also Brown, 608 F.3d at 734.            “This standard recognizes that law

enforcement officers may make reasonable but mistaken judgments regarding probable

cause but does not shield officers who unreasonably conclude that probable cause

exists.” Skop v. City of Atlanta, Ga., 485 F.3d 1130, 1137 (11th Cir. 2007).

       “‘The essence of qualified immunity analysis [as to arguable probable cause] is the

public official’s objective reasonableness, regardless of his underlying intent or

motivation.’ ‘The standard is an objective one, and therefore does not include an inquiry

in the officers’ subjective intent or beliefs[,]” which are irrelevant. Rushing v. Parker, 599

F.3d 1263, 1266 (11th Cir. 2010) (per curiam) (internal quotations omitted). The proper

focus is on “whether [the arresting officer] violated clearly established law in making the

                                             12
arrest[] based on the objective factors that gave rise to his probable-cause determination

and not whether the arrestees’ actions actually constituted a crime.” Id. at 1303 n.8.

Thus, “what counts for qualified immunity purposes relating to probable cause to arrest is

the information known to the defendant officers or officials at the time of their conduct, not

the facts known to the plaintiff then or those known to a court later.” Jones v. Cannon,

174 F.3d 1271, 1283 n.4 (11th Cir. 1999) (collecting cases).

       In making an arrest affidavit or seeking an arrest warrant, “[a]n arresting officer is

required to conduct a reasonable investigation to establish probable cause.” Rankin v.

Evans, 133 F.3d 1425, 1435 (11th Cir. 1998). An officer may not “choose to ignore

information that has been offered to him or her . . . [or] conduct an investigation in a biased

fashion or elect not to obtain easily discoverable facts . . . .” Kingsland, 382 F.3d at 1229.

Indeed, “[a] police officer may not close her or his eyes to facts that would help clarify the

circumstances of an arrest. Reasonable avenues of investigation must be pursued

especially when, . . . it is unclear whether a crime [has] even taken place.” See BeVier v.

Hucal, 806 F.2d 123, 128 (7th Cir. 1986) (alterations added); see also Ahlers v. Schebil,

188 F.3d 365, 372 (6th Cir. 1999) (“[O]fficers, in the process of determining whether

probable cause exists, cannot simply turn a blind eye toward potentially exculpatory

evidence known to them in an effort to pin a crime on someone.”). Although officers “need

not conduct a ‘mini-trial’ before making an arrest, . . . probable cause does not exist when

a ‘minimal further investigation’ would have exonerated the suspect.” Kuehl v. Burtis, 173

F.3d 646, 650 (8th Cir. 1999) (internal citations omitted). However, “[a]n officer does not

have to take ‘every conceivable step . . . at whatever cost, to eliminate the possibility of

convicting an innocent person.’” See Williams v. City of Homestead, Fla., 206 Fed. Appx.



                                              13
886, 888 (11th Cir. 2006) (quoting Tillman v. Coley, 886 F.2d 317, 321 (11th Cir. 1989)).

       Moreover, “in determining whether probable cause to arrest exists, an officer must

consider all facts and circumstances within that officer’s knowledge, including facts and

circumstances conclusively establishing an affirmative defense.”          See Williams v.

Sirmons, 307 Fed. Appx. 354, 359 (11th Cir. 2009). Indeed, officers are not permitted “to

turn a blind eye to exculpatory information that is available to them, and instead support

their actions on selected facts they chose to focus upon.” See Kingsland, 382 F.3d at

1228 (citing Sevigny v. Dicksey, 846 F.2d 953 (4th Cir. 1988)). Finally, “whether an officer

possesses probable cause or arguable probable cause depends on the elements of the

alleged crime and the operative fact pattern.” Brown, 608 F.3d at 735 (citations omitted).

       Where a federal claim of malicious prosecution is based on alleged false

statements or omissions by the officer in an affidavit supporting an arrest warrant, the

Eleventh Circuit has explained:

       [a] warrant affidavit violates the Fourth Amendment when it contains
       omissions made intentionally or with a reckless disregard for the accuracy
       of the affidavit. A party need not show by direct evidence that the affiant
       makes an omission recklessly. Rather, it is possible that when the facts
       omitted from the affidavit are clearly critical to a finding of probable cause
       the fact of recklessness may be inferred from proof of the omission itself.
       Omissions that are not reckless, but are instead negligent, or insignificant
       and immaterial, will not invalidate a warrant. Indeed, even intentional or
       reckless omissions will invalidate a warrant only if inclusion of the omitted
       facts would have prevented a finding of probable cause.

Madiwale v. Savaiko, 117 F.3d 1321, 1326–27 (11th Cir. 1997) (internal citations and

quotations omitted); see also Smith v. Sheriff, Clay County, Fla., 506 Fed. Appx. 894, 898

(11th Cir. 2013); Daniels v. Bango, 487 Fed. Appx. 532, 537 (11th Cir. 2012). Likewise,

in the context of falsities contained in an affidavit supporting an arrest warrant, the

Supreme Court has stated that

                                            14
       [t]he requirement that a warrant not issue but upon probable cause,
       supported by Oath or affirmation, would be reduced to a nullity if a police
       officer was able to use deliberately falsified allegations to demonstrate
       probable cause, and, having misled the magistrate, then was able to remain
       confident that the ploy was worthwhile.

Franks v. Delaware, 438 U.S. 154, 168 (1978). Accordingly, “[u]nder Franks, a police

officer violates the Constitution if, in order to obtain a warrant, [he] perjures [himself] or

testifies in reckless disregard of the truth.” Kelly, 21 F.3d at 1554. In such settings, the

officer would not be protected by qualified immunity. Id. at 1555.

       Importantly, the Eleventh Circuit has held that unlike in the false arrest context

(where so long as there is probable cause to believe the individual committed a criminal

offense, there can be no false arrest even if there is no probable cause for other offenses,

or even all announced charges), “probable cause as to one charge will not bar a malicious

prosecution claim based on a second, distinct charge as to which probable cause was

lacking.” Elmore v. Fulton Co. Sch. Dist., 605 Fed. Appx. 906, 914-915 (11th Cir. 2015)

(citing Holmes v. Vill. of Hoffman Estates, 511 F.3d 673, 682 (7th Cir. 2007); Johnson v.

Knorr, 477 F.3d 75, 83 (3d Cir. 2007); Uboh v. Reno, 141 F.3d 1000, 1005 (11th Cir.

1998)). Accordingly, as the Court evaluates Robbins’ Motion to dismiss the malicious

prosecution claim against him, the Court must evaluate whether Robbins had arguable

probable cause to arrest Rhodes for schemes to defraud pursuant to Florida Statutes

section 817.034(4)(a)3, and then separately evaluate whether Robbins had arguable

probable cause to arrest Rhodes for the seven counts of false and fraudulent insurance

claims pursuant to Florida Statutes section 817.234(1)(a)1.




                                             15
   V. Discussion

          a. Affidavit in Support of Arrest Warrant

       In support of Robbins’ argument that he had arguable probable cause to arrest

Rhodes and thus is entitled to qualified immunity, Robbins attached to his Motion a copy

of the Affidavit for Arrest Warrant he submitted to Judge Moran. See Doc. 23-1 (Affidavit

for Arrest Warrant). In his Motion, he contends that the “Affidavit for Arrest Warrant

speaks for itself. The Affidavit for Arrest Warrant contains sufficient statements that a

reasonable officer in these circumstances would have believed that there was probable

cause to charge [Rhodes] with the offenses listed under Sections 817.234(1)(a)(1) and

817.034.” Motion at 8-9. Before addressing the effect of Robbins’ Affidavit for Arrest

Warrant on Rhodes’ malicious prosecution claim, the Court must determine whether it

may consider this document in ruling on Robbins’ Motion.

       In resolving a Rule 12(b)(6) motion to dismiss, “it is generally true that the scope

of the review must be limited to the four corners of the complaint.” Speaker v. U.S. Dep't

of Health & Human Servs. Ctrs. for Disease Control & Prevention, 623 F.3d 1371, 1379

(11th Cir. 2010). As such, if the Court reviews matters outside the pleadings, it ordinarily

must convert the motion to one for summary judgment under Rule 56. See Rule 12(d).

However, a court may take judicial notice of matters of public record, including arrest

warrants, and consider those facts in resolving a motion to dismiss. See McDowell Bey

v. Vega, 588 Fed. Appx. 923, 926 (11th Cir. 2014) (affirming a district court's decision to

take judicial notice of the “Clerk's docket in the underlying criminal case[, which]

demonstrate[d] that two warrants were issued for the Plaintiff's arrest” in dismissing a

claim under 42 U.S.C. § 1983) (citation omitted); Brivik v. Law, 545 Fed. Appx. 804, 806



                                            16
(11th Cir. 2013) (“Upon reviewing the complaint and Officer Law's arrest affidavit attached

to her motion to dismiss, we hold that the district court properly granted Officer Law's

motion to dismiss.”); Perez v. Harrelson, No. 6:15–cv–879–Orl–37GJK, 2016 WL 866590,

at *6, n. 6 (M.D. Fla. Mar. 7, 2016) (taking judicial notice of an arrest warrant attached to

a motion to dismiss under the public records exception without converting it into a

summary judgment motion) (citing Halmos v. Bomardier Aerospace Corp., 404 Fed.

Appx. 376, 377 (11th Cir. 2010)). In fact, pursuant to Rule 201(c)(2) of the Federal Rules

of Evidence, “[t]he court must take judicial notice if a party requests it and the court is

supplied with the necessary information.” Notably, in the Response, Rhodes does not

dispute that the Court can take judicial notice of the Affidavit for Arrest Warrant, nor does

he object to the Court’s consideration of its contents. Accordingly, because Robbins

relies on and has supplied the Court with the Affidavit for Arrest Warrant, which qualifies

as a public record, the Court will take judicial notice of this document in evaluating

Robbins’ Motion. See Motion at 4 n.3.

          b. False Arrest verses Malicious Prosecution

       Turning to the substance of Robbins’ Motion, the Court begins by rejecting

Robbins’ characterization of Rhodes’ Third Amended Complaint as alleging a false arrest

claim. Motion at 9-10. As referenced above, an arrest without a warrant and lacking

probable cause can serve as the basis of a false arrest claim. Brown, 608 F.3d at 734.

However, where an individual is arrested pursuant to a warrant, and the individual alleges

the warrant was invalid, then the individuals’ claim for relief should be that of malicious

prosecution, rather than false arrest. See Carter, 557 Fed. Appx. at 906; Harris, 2017

WL 6336330, at *5. Accordingly, the Court concludes that Rhodes’ allegations support a



                                             17
malicious prosecution claim against Robbins rather than a false arrest claim. Therefore,

the Court rejects Robbins’ argument that Rhodes insufficiently pled a false arrest claim,

and therefore the action should be dismissed. Motion at 9-10.6

            c. Scheme to Defraud Charge Against Rhodes

        Rhodes argues Robbins is not entitled to qualified immunity because he lacked

arguable probable cause to arrest him. Assuming, as the Court must, the truth of the

facts alleged in Rhodes’ Third Amended Complaint, and drawing all reasonable

inferences in his favor, see Iqbal, 556 U.S. at 687; Randall, 610 F.3d at 705, along with

taking judicial notice of the Affidavit for Arrest Warrant, the Court concludes that Robbins

had arguable probable cause to arrest Rhodes for schemes to defraud in violation of

Florida statute section 817.034(4)(a)3.

        In the Affidavit for Arrest Warrant, Robbins stated that a O.V., a patient of Rhodes,

reported to Robbins that she

        had expressed concern several times when signing paper work [sic] for
        services that were not rendered [by Rhodes]. RHODES and his staff
        personally assured her that the paper work [sic] would be submitted
        correctly to the insurance company, but it was not. [O.V.] sent RHODES

6
  In this context, the Court also rejects Robbins’ argument that pursuant to Florida Statutes section
768.28(9)(a), he is immune from suit. Motion at 10. Generally, section 768.28(9)(a) grants sovereign
immunity to a state officer acting in the course of his employment, unless the officer acted in bad faith or
with malice. See FLA. STAT. § 768.28(9)(a). However, “state law sovereign immunity has no application to
claims, in federal court, under Section 1983.” Eiras v. Florida, 239 F. Supp. 3d 1331, 1339 (M.D. Fla. 2017)
(citing Hufford v. Rodgers, 912 F.2d 1338, 1341 n.1 (11th Cir. 1990)). Therefore, Robbins’ reference to
and reliance on Florida Statutes section 768.28(9)(a) is misplaced.
         The Court further rejects Robbins’ argument that he did not violate Rhodes’ clearly established
constitutional right to be free from unreasonable seizures because he was performing “duties according to
Section 626.989, Fla. Statutes, and under the direction of the [Florida] Division [of Insurance Fraud.]”
Motion at 5. Generally, Florida Statutes section 626.989 grants authority to Robbins, as an officer with the
Florida Division of Insurance Fraud, to conduct investigations against individuals he believes to be engaged
in insurance fraud. See FLA. STAT. § 626.989. Robbins’ investigation against Rhodes pursuant to this
statute supports a conclusion that Rhodes was acting within the scope of his discretionary authority. See
Webster, 228 Fed. Appx. at 848; Lee, 284 F.3d at 1192. However, that Robbins was acting pursuant to the
discretionary authority granted to him under the statute does not resolve the question of whether Robbins’
actions violated Rhodes’ constitutional rights. As such, Robbins’ reliance on Florida Statutes section
626.989 is insufficient to fully address whether he is entitled to qualified immunity.

                                                    18
      correspondence asking him to correct the billing situation but instead he
      called her asking her to meet to discuss this in person. RHODES told her
      that he would “make [her] happy.”

Affidavit for Arrest Warrant at 2. Robbins also stated in the Affidavit for Arrest Warrant

that Rhodes “would . . . complete his notes showing patients were receiving electrical

stimulation, manual therapy and traction when in fact they never received this treatment.”

Id. at 3. More specifically, in the Affidavit for Arrest Warrant, Robbins detailed that he

received a complaint from an insurance provider that Rhodes was billing for manual

therapy coded as CPT 97140 but performed by individuals with expired massage

licenses. Id. at 2, 3. Robbins asserted that these unlicensed individuals “provided

treatment, which required being [administered by] a Licensed Massage Therapist or a

Registered Chiropractic Assistant.    By doing so, bills were submitted to numerous

insurance companies for services that should not have been performed.”           Id. at 2.

Similarly, Robbins asserted that Rhodes “was submitting his notes for billing which

indicated more units of treatment than what was actually provided,” id., and that Rhodes

directed one of his employees

      to show more units of manual therapy treatment in her notes so it matched
      what RHODES put in his notes. [The employee] would put two (2) units of
      therapy although she only provided one (1) unit. By doing this, RHODES
      caused bills to be submitted to the insurance companies for services that
      were not rendered.

Id.

      In his Third Amended Complaint, Rhodes contends that Robbins conducted his

investigation with a “total disregard and misunderstanding of the law.” Third Amended

Complaint at ¶ 18. With regard to Robbins’ allegations that Rhodes billed insurance

carriers for manual therapies performed by unlicensed therapists, Rhodes asserts that



                                           19
Florida law permits a

       chiropractic physician [to] bill for . . . manual physical therapy when it is
       performed by medical assistants incidental to the practice of the physician.
       Indeed, this type of billing arrangement has been sanctioned by the Florida
       courts. See State Farm Mutual Automobile Insurance Company vs.
       Universal Medical Center of South Florida, Inc., 881 So.2d 557, 560-561
       (Fla. 3d DCA 2004).

Id. at ¶ 22. Likewise, in regard to Robbins’ charge that Rhodes was unlawfully billing for

additional units of manual therapy, Rhodes alleges that the federal government’s Centers

for Medicare and Medicaid Services Manual, which is “used by all insurance companies

for construing and interpreting [medical billing codes, includes] an ‘8-minute’ rule for

manual therapy. Under this rule, as long as the manual therapy session lasts at least 23

minutes, then a provider may bill for two units.” Id. at ¶ 27. As such, Rhodes asserts that

       it appears [Robbins] and those he interviewed (including a therapist who
       worked for [Rhodes] . . . ) operated under the incorrect belief that each unit
       had to consist of an entire 15-minute session of hands on therapy, and
       unless the session lasted 30 minutes, then only one unit of manual therapy
       could be billed.

Id. at ¶ 28. Therefore, Rhodes alleges that Robbins was incorrect in concluding that

Rhodes “violated the law by billing for manual therapy” by unlicensed therapists, and was

similarly incorrect in determining that Rhodes “overbilled” patients as it related to units of

therapy. Id. at ¶¶ 23, 28. In this context, Rhodes acknowledges that the defense of

qualified immunity protects from suit “all but the plainly incompetent or those who

knowingly violate the law.” Carr, 338 F.3d at 1259. However, Rhodes argues that

Robbins’ lack of knowledge regarding relevant insurance law “can be deemed nothing

other than plainly incompetent.” Response at 4. The Court does not agree.

       The Supreme Court has stated that “[t]he protection of qualified immunity applies

regardless of whether the government official's error is a mistake of law, a mistake of fact,

                                             20
or a mistake based on mixed questions of law and fact.” Pearson, 555 U.S. at 231

(citations and quotations omitted). Cf. Heien v. North Carolina, 135 S. Ct. 530, 537 (2014)

(relying on precedent associated with the doctrine of qualified immunity to hold that in the

context of a motion to suppress, an officer’s reasonable mistake of law could establish

reasonable suspicion to conduct an investigatory stop). See also Smith v. Fairburn, 679

Fed. Appx. 916, 923 (11th Cir. 2017) (“a reasonable mistake of law does not destroy

probable cause”); Williams v. Russo, 636 Fed. Appx. 527, 531 (11th Cir. 2016) (qualified

immunity applies regardless of mistake of law, mistake of fact, or mistake based on mixed

questions of law and fact).

        Here, taking the allegations in Rhodes’ Third Amended Complaint as true and

drawing all reasonable inferences in his favor, see Iqbal, 556 U.S. at 687; Randall, 610

F.3d at 705, the Court concludes that Rhodes has not sufficiently alleged that Robbins’

mistake of law was unreasonable, or that he otherwise lacked arguable probable cause

to arrest Rhodes for schemes to defraud under Florida law. First, the Florida case cited

by Rhodes, State Farm Mut. Auto. Ins. Co. v. Universal Med. Ctr. of S. Fla., Inc., 881

So.2d 557, 560-561 (Fla. 3d DCA 2004) (Universal Med. Ctr. of S. Fla., Inc.), is a Florida

state appellate decision addressing a dispute between insurance carriers in which the

court answered a narrow certified question about medical assistants.7 The decision

sheds no light on whether “manual therapy” performed by an unlicensed massage

therapist can be billed under billing code CPT 97140. Indeed, at least one insurance


7
 The certified question before the court was
       [w]hether a person defined as a medical assistant under section 458.3485, Florida Statutes
       (2001), but not licensed as a physical therapist under chapter 486, Florida Statutes (2001),
       may ‘lawfully render’ any of the physical therapy modalities enumerated in section
       486.021(11), Florida Statutes (2001) for purposes of qualifying for payment of assigned
       personal injury protection benefits under section 627.736(5)(a), Florida Statutes (2001).
Universal Med. Ctr. of S. Fla., Inc., 881 So. 2d at 559.

                                                    21
provider believed, and reported to Robbins, that Rhodes practice of doing so was

unlawful. Affidavit for Arrest Warrant at 2. The Universal Med. Ctr. of S. Fla., Inc. decision

similarly fails to establish whether the specific treatments provided by the unlicensed

individuals, and for which Rhodes submitted insurance claims, were in fact of the sort

required to be provided by a licensed therapist or registered chiropractic assistants.8 As

such, it fails to support a conclusion that Rhodes’ assessment was “plainly incompetent.”

Moreover, Rhodes has not directed the Court to any other authority of which Robbins

should have been aware regarding whether unlicensed therapists could perform the

specific manual therapies at issue, or whether such therapies performed by unlicensed

therapists could be billed under the CPT code used by Rhodes, and the Court has been

unable to find any legal authority addressing the same.

        Similarly, Rhodes has not directed the Court to any legal precedent, nor was the

Court able to find any establishing that Rhodes’ apparent double billing for manual

therapy was indeed lawful, and that Robbins’ conclusion otherwise represented an

unreasonable mistake of law.           Regardless of whether Medicare or other insurance

regulations allow a provider to “bill for two units” if the session lasts for at least twenty-

three minutes, Robbins’ Affidavit for Arrest Warrant reflects that a witness told him

Rhodes was billing for more units of manual therapy than he provided. Affidavit for Arrest

Warrant at 2. It further reflects that the employee witness told Robbins that Rhodes

directed her “to show more units of manual therapy” than she actually provided. Id. at 2.

Perhaps, as Rhodes suggests, this witness was mistaken as to the required length of a


8
 The Universal Med. Ctr. of S. Fla., Inc. decision has been referenced by only one other court, see State
Farm Mut. Auto. Ins. Co. v. Physicians Injury Care Ctr., Inc., No. 6:06-cv-1757-Orl-GJK, 2008 WL
11337326, at *6 (M.D. Fla. Dec. 18, 2008), again in a dispute between insurance carriers and not in the
context of a criminal fraud charge.

                                                   22
treatment unit, but that does not undermine Robbins’ reliance on her factual

representations. See e.g., Bright v. Thomas, No. 17-12369, 2018 WL 5115420, at *3

(11th Cir. Oct. 19, 2018) (“It is well established that police officers may generally rely on

eyewitness accounts and victim statements to establish probable cause.”); Rankin, 133

F.3d at 1441 (“an officer is entitled to rely on a victim's criminal complaint as support for

probable cause.”); Ermini v. Scott, 249 F. Supp. 3d 1253, 1271 (M.D. Fla. 2017) (“An

officer may normally rely on a victim's criminal complaint to support probable cause.”);

Ruszala v. Walt Disney World Co., 95 F. Supp. 2d 1323, 1326 (M.D. Fla. 2000) (“In

determining trustworthiness, police officers are generally entitled to rely on the veracity of

information supplied by the victim of a crime.”). Accordingly, the Court is not persuaded

that Rhodes has sufficiently alleged that Robbins’ mistake of law rises to the level of the

“plainly incompetent.” Carr, 338 F.3d at 1259.

       Moreover, the Court concludes that a reasonable officer “in the same

circumstances and possessing the same knowledge as [Robbins] could have believed

that probable cause existed to arrest.” Lee, 284 F.3d at 1195; see also Brown, 608 F.3d

at 734. Based on the information contained in the Affidavit for Arrest Warrant, where

Robbins details reports to him by Rhodes’ patients, employees, and an insurance

provider, a reasonable officer certainly could have believed that Rhodes was engaged in

a scheme to defraud in violation of Florida Statute section 817.034(4)(a)3.

       As detailed in Robbins’ Affidavit for Arrest Warrant, one of Rhodes’ patients

reported to Robbins that she believed Rhodes was billing her insurance company for

services not rendered. Affidavit for Arrest Warrant at 2. The patient further reported to

Robbins that upon attempting to clarify these matters with Rhodes, he did not immediately



                                             23
seek to fix the billing issues, but rather sought to meet with her in person and promised

he would make her “happy.” Id. Additionally, Robbins received a complaint from an

insurance provider that Rhodes was unlawfully billing for manual therapies performed by

unlicensed individuals. Id. at 2, 3. Finally, one of Rhodes’ employees reported to Robbins

that Rhodes submitted bills for more units of manual therapy than he actually performed,

and that he also directed the employee to record more units of therapy than she

performed. Id. at 2.

       Given this information, regardless of the alleged gaps in Robbins’ legal knowledge,

the Court concludes that a reasonable officer “in the same circumstances and possessing

the same knowledge as [Robbins] could have believed that probable cause existed to

arrest” Rhodes for violating Florida Statute section 817.034(4)(a)3. See Lee, 284 F.3d at

1195; see also Brown, 608 F.3d at 734. As such, and to the extent Rhodes’ malicious

prosecution claim is based on Rhodes’ arrest for schemes to defraud, Robbins is entitled

to qualified immunity.

          d. False and Fraudulent Insurance Charges Against Rhodes

       In addition to arresting Rhodes for engaging in a scheme to defraud, Robbins also

arrested Rhodes on seven charges of false and fraudulent insurance claims.           See

Affidavit for Arrest Warrant at 2. Rhodes alleges that Robbins omitted information from

the Affidavit for Arrest Warrant as to these charges, and also included false statements,

see Third Amended Complaint at ¶ 12, and as such, cannot claim qualified immunity.

Response at 6.     Again, taking as true the allegations in Rhodes’ Third Amended

Complaint, and drawing all reasonable inferences in his favor, see Iqbal, 556 U.S. at 687;

Randall, 610 F.3d at 705, the Court determines that as to Rhodes’ allegations that



                                           24
Robbins omitted information from the Affidavit for Arrest Warrant, Rhodes has failed to

sufficiently plead that Robbins lacked arguable probable cause to arrest Rhodes for false

and fraudulent insurance claims.      However, as to Rhodes’ allegations that Robbins

included falsities in the Affidavit for Arrest Warrant, the Court determines Rhodes’

allegations sufficiently allege that Robbins violated Rhodes’ constitutional rights.

       In his Third Amended Complaint, Rhodes alleges that the warrant affidavit Robbins

presented in support of Rhodes’ arrest “was full of false statements and material

omissions . . . .” Third Amended Complaint at ¶ 12. In support of the charges of false

and fraudulent insurance claims, Rhodes notes that Robbins stated that he interviewed

seven of Rhodes’ patients. Affidavit for Arrest Warrant at 3. He reported that “[a]ll of the

patients had unauthorized billing submitted to their insurance companies for

treatment/therapies they never received.” Id. However, Rhodes alleges that four of these

patients “flatly denied” what Robbins swore they told him. Third Amended Complaint at

¶ 13. As such, Rhodes alleges Robbins’ “inclusion of any alleged fraud by [Rhodes] as

to these patients was knowingly false.” Id. Likewise, Rhodes alleges that for the three

other patients, Robbins omitted relevant information, the inclusion of which would have

undermined a conclusion that Rhodes had arguable or actual probable cause to arrest

Rhodes. Id. at ¶¶ 14-17, 34. In response, Robbins argues that Rhodes’ allegations are

at best, conclusory, that the “Affidavit for Arrest Warrant speaks for itself,” and that it

“contains sufficient statements that a reasonable officer in [his] circumstances would have

believed there was probable cause to charge” Rhodes with various counts of insurance

fraud. Motion at 6, 8-9.




                                             25
          When an officer submits an affidavit in support of an arrest warrant, the warrant

affidavit violates the Fourth Amendment and thus could give rise to a malicious

prosecution claim where the affidavit contains intentional omissions, or omissions made

with a “reckless disregard for the accuracy of the affidavit.” Madiwale, 117 F.3d at 1326-

27. Courts in this Circuit have held that an omission can be deemed reckless where “the

inclusion of the omitted facts would have prevented a finding of probable cause.” Id. at

1326–27; see also Smith, 506 Fed. Appx. at 898; Daniels, 487 Fed. Appx. at 537. Here,

the Court concludes with regard to Rhodes’ claim that Robbins intentionally omitted

information associated with three patients, the inclusion of the omitted facts would not

have undermined a determination that Robbins had arguable probable cause to arrest

Rhodes for false and fraudulent insurance claims.

          First, as to patient D.B., Rhodes alleges that Robbins did not include in the Affidavit

for Arrest Warrant accurate dates regarding D.B.’s pregnancy as it related to treatment

Rhodes allegedly fraudulently billed to her insurance company.                 Third Amended

Complaint at ¶ 15. In the Affidavit for Arrest Warrant, which was dated April 3, 2014,

Robbins averred that D.B. reported to him that “[t]here was ____[9] in unauthorized bills

submitted to [her insurance company] for Traction Therapy, Electrical Muscle Stimulation,

Massage Therapy and Manual Therapy. [D.B.] has been pregnant since May 2013. She

has not had electrical stimulation since then but her insurance company has been billed

for the service.” Affidavit for Arrest Warrant at 3. However, Rhodes alleges that “[i]n

reality, [D.B.’s] medical records, of which Defendant had copies, reflect that she did not

advise [Rhodes] of her pregnancy until August of 2013. Her child was born in April of



9
    The monetary sums are redacted from the Affidavit for Arrest Warrant.

                                                     26
2014.” Third Amended Complaint at ¶ 15. As such, it appears that D.B. may have learned

she was pregnant in August 2013, rather than May of that year. Therefore, Robbins

added two to three months to the period during which D.B. was pregnant (May 2013-

August 2013), thus suggesting she was pregnant for eleven months.

      However, even if Robbins had included the correct information in the affidavit

regarding when D.B. reported her pregnancy to Rhodes, the Court is not persuaded that

the inclusion of this information would have undermined Robbins’ determination that he

had arguable probable cause to arrest Rhodes. Robbins stated in the affidavit that D.B.

informed him that numerous charges for unauthorized treatment were submitted to her

insurance company. Likewise, she informed Robbins that her insurance company had

been billed for services she had not received since May 2013. Regardless of the specific

dates of D.B.’s pregnancy, or the date upon which she informed Rhodes of the same, a

reasonable officer “in the same circumstances and possessing the same knowledge as

the Defendant[] could have believed that probable cause existed to arrest” Rhodes of

making false and fraudulent insurance claims related to D.B. during the eleven month

period highlighted in the Affidavit for Arrest Warrant. See Lee, 284 F.3d at 1195; see also

Brown, 608 F.3d at 734; Rankin, 133 F.3d at 1441.

      Second, as to patient O.V., Rhodes alleges that Robbins intentionally omitted from

the Affidavit for Arrest Warrant O.V.’s admission to another health care provider that she

had received specific treatments, where she had otherwise told Robbins that her

insurance company had received unauthorized bills for those types of treatments. See

Third Amended Complaint at ¶ 16. In the Affidavit for Arrest Warrant, Robbins stated that

O.V. reported to him that a “total of ____ in unauthorized treatment was submitted to [her



                                            27
insurance company]. The treatment consisted of Ultrasound Therapy, Traction Therapy,

and Manual Therapy.” Affidavit for Arrest Warrant at 3. Likewise, O.V. informed Robbins

that there were several times where she expressed concern to Rhodes and his staff that

she was “signing paper work [sic] for services that were not provided.” Id. at 2. O.V.

further reported that Rhodes and his staff would assure her that they would file the

paperwork correctly with her insurance company, but failed to do so. When O.V. asked

Rhodes to fix the problem, “he called her asking her to meet to discuss this in person.

RHODES told her that he would ‘make [her] happy.’” Id. However, Rhodes alleges that

while O.V. reported to Robbins that

       she was billed for certain services that she claims were not performed[, she]
       had an independent medical evaluation . . . done by another doctor in
       November of 2013 and during that evaluation (a copy of which [Robbins]
       possessed), she stated to that doctor that she was receiving the treatments
       at issue on a regular basis.

Third Amended Complaint at ¶ 16. Again, the Court is not convinced that the inclusion of

this information in the affidavit would undermine a determination that Robbins had

arguable probable cause to arrest Rhodes for false and fraudulent insurance claims as to

this patient.

       First, even if O.V. told another doctor she was receiving ultrasound therapy,

traction therapy, and manual therapy, Rhodes’ allegations challenging the information in

the Affidavit for Arrest Warrant do not establish that Rhodes was the doctor providing

those treatments. Even if Rhodes was the doctor providing the treatments that O.V.

stated she was receiving such treatments “on a regular basis” does not mean she

received each treatment for which Robbins billed her insurance company.            This is

particularly true given the fact that O.V. affirmatively told Robbins that her insurance



                                            28
company had been improperly billed for treatments, and that when she raised her

concerns with Rhodes and his staff, the staff were initially unresponsive and Rhodes

somewhat cryptic. As such, Robbins reasonably could have concluded, based on the

information he included in the Affidavit for Arrest Warrant, along with the information he

allegedly omitted, that Rhodes was submitting false and fraudulent insurance claims as

to O.V. See Rankin, 133 F.3d at 1441.

       Finally, Rhodes alleges that Robbins intentionally omitted from the Affidavit for

Arrest Warrant information indicating that patient B.L., who reported to Robbins that her

insurance company was billed for treatment she did not receive, had actually signed

paperwork at Rhodes’ office indicating she had received such treatment. Third Amended

Complaint at ¶ 17. Here, Robbins stated in the Affidavit for Arrest Warrant that B.L.

reported to him that

       [t]here was ___ in unauthorized bills submitted to [her insurance company]
       for Ultrasound Therapy, Traction Therapy and Manual Therapy. [B.L.] said
       that RHODES told her he will not bill her insurance company for future
       treatments on the roller table (traction). [B.L.] said Rhodes told her this
       because he has been billing the insurance company for the roller table
       treatment and she was not receiving the treatment.

Affidavit for Arrest Warrant at 3. However, Rhodes alleges that B.L. “signed paperwork

at [Rhodes’] office (a copy of which [Robbins] possessed) attesting the services ‘were

actually rendered . . . .’” Third Amended Complaint at ¶ 17. As with the previous two

patients, the Court is not convinced that the inclusion of this information in the Affidavit

for Arrest Warrant would have prevented a reasonable officer from believing he had

arguable probable cause to arrest Rhodes for false and fraudulent insurance claims as to

B.L.




                                            29
       Robbins asserted in the affidavit that B.L. reported to him that unauthorized bills

were submitted to her insurance company. Additionally, she reported that Rhodes told

her that he had been billing her insurance company for roller table treatment he had not

otherwise provided to her, and therefore, he would not charge her for future roller table

treatment services. Notably, another patient, O.V., had reported to Robbins her concerns

that while a patient of Rhodes, she was asked to, and signed, paperwork for services she

had not received, and that Rhodes’ response to O.V.’s concerns about this issue was

unsatisfactory. See Affidavit for Arrest Warrant at 2. A reasonable officer possessing the

information provided to him by both B.L. and O.V., even with the additional information

that B.L. signed paperwork attesting that she did receive roller table services, could

nonetheless conclude that Rhodes had previously unlawfully billed B.L.’s insurance

company for roller table services, but was now providing those services to her for free.

Moreover, even if B.L. did sign paperwork attesting that she received these services, this

information does not undermine Rhodes’ alleged statement to B.L. that he had been

billing her insurance company for unprovided roller table treatments, and therefore would

not bill her for future roller table treatments. As such, this additional information would

not have undermined a reasonable officer’s determination that arguable probable cause

existed to arrest Rhodes for filing false and fraudulent insurance claims as to B.L.

       In partial summary, to the extent Rhodes bases his malicious prosecution claim

against Robbins on the information Robbins allegedly omitted from the Affidavit for Arrest

Warrant, Rhodes has not sufficiently alleged that Robbins’ omissions rose to the level of

violating Rhodes’ constitutional rights. As such, and if standing alone, Robbins would be

entitled to qualified immunity for bringing charges of false and fraudulent insurance claims



                                            30
against Rhodes. However, as to the four other charges of false and fraudulent insurance

claims, where Rhodes alleges Robbins included falsities in his Affidavit for Arrest Warrant,

the Court concludes Rhodes has sufficiently alleged that Robbins’ actions violated

Rhodes’ constitutional rights.

        When an officer includes falsehoods or fabrications in an affidavit in support of a

warrant, the officer can be deemed to have violated the Fourth Amendment. See Franks,

438 U.S. at 168; Carter, 557 Fed. Appx. at 907-08; Madiwale, 117 F.3d at 1326; Kelly, 21

F.3d at 1554; Woodring v. Hart, No. 614-cv-1067-Orl-37TBS, 2015 WL 2238056, at *3

(M.D. Fla. May 12, 2015).10 However, in order to sufficiently plead a claim of malicious

prosecution based on alleged falsities or fabrications in an affidavit, the plaintiff must

“allege facts to plausibly suggest that [the defendant] did not believe or appropriately

accept as true his ultimate assertion that [the plaintiff] was guilty. This requires some

evidence establishing [the defendant’s] subjective belief about the veracity of the

assertions made in his affidavit.” Carter, 557 Fed. Appx. at 910. Accordingly,

        [a]n officer loses qualified immunity if the plaintiff can prove that the officer
        perjured himself — that is, put forth information he did not believe or accept
        as true — in order to obtain a search warrant. An officer does not lose
        qualified immunity, however, if all the plaintiff can prove is that the officer
        made recklessly false statements in order to obtain a search warrant.

Id. at 908 (internal citations omitted).          Here, the Court concludes that Rhodes has

sufficiently pled that Robbins falsified or fabricated information in the affidavit, thereby

undermining any argument that he had either actual or arguable probable cause to arrest

Rhodes for at least four of the charges of false and fraudulent insurance claims.




10
  As to this point, the law is clearly established. See Franks, 438 U.S. at 168; Carter, 557 Fed. Appx. at
907-08; Madiwale, 117 F.3d at 1326; Kelly, 21 F.3d at 1554. Nor does Robbins challenge this position.

                                                   31
       In his Third Amended Complaint, Rhodes alleges that Robbins’ Affidavit for Arrest

Warrant “was full of false statements . . . .” Third Amended Complaint at ¶ 12. In

particular, he alleges that four of the seven patients Robbins interviewed “flatly denied”

what Robbins averred in the affidavit they reported to him. Id. at ¶ 13. Therefore, Rhodes

alleges that Robbins’ allegations of fraud against him as it relates to these four patients

were “knowingly false.”     Id.   Indeed, Rhodes alleges that Robbins “knowingly and

deliberately . . . made false statements . . . in his application for the warrant for” Rhodes

arrest, id. at ¶ 34, and that Robbins acted with malice. Id. at ¶ 38. These allegations are

sufficient to allow for a reasonable inference that Robbins “perjured himself – that is, put

forth information he did not believe or accept as true – in order to obtain” the warrant for

Rhodes’ arrest. Carter, 557 Fed. Appx. at 908. See also, Stepanovich v. City of Naples,

Fla., No. 2:14-cv-270-FtM-29MRM, 2016 WL 4920280, at *6-7 (M.D. Fla. Sept. 15, 2016)

(plaintiff’s allegations that officer fabricated evidence sufficient to support malicious

prosecution claim); McMillan v. Johnson, No. CV-93-A-699-N, 1994 WL 904652, at *9

(M.D. Ala. Feb. 18, 1994) (where plaintiff “specifie[d] exactly which evidence was

fabricated and which evidence was suppressed,” plaintiff’s allegations were “sufficient to

satisfy the ‘lack of probable’ cause element of a malicious prosecution claim”). Cf. Carter,

557 Fed. Appx. at 910 (plaintiff’s allegations insufficient to support malicious prosecution

claim where plaintiff offered nothing to suggest defendant was lying and never specified

“what evidence was presented to the magistrate that was supposedly fabricated”);

Woodring, 2015 WL 2238056 at *3 (plaintiff’s allegations were insufficient to support a

malicious prosecution claim where plaintiff failed to plead “factual allegations bearing on

the officer’s ‘subjective belief about the veracity of the assertions made in his affidavit’



                                             32
such as a ‘possible motive’ for the officer to lie.”). Accordingly, Rhodes has sufficiently

alleged that Robbins included falsities in the Affidavit for Arrest Warrant, thereby violating

the Fourth Amendment.

   VI.      Conclusion

         Having examined all the charges Robbins brought against Rhodes in the Affidavit

for Arrest Warrant, and based on the allegations in Rhodes’ Third Amended Complaint,

the Court concludes that Robbins had arguable probable cause to arrest Rhodes for a

scheme to defraud, and arguable probable cause for at least three charges of false and

fraudulent insurance claims. As such, and if Robbins had only arrested Rhodes for these

four charges, Robbins would be entitled to qualified immunity in the entirety from Rhodes’

malicious prosecution action against him. However, Rhodes’ Third Amended Complaint

plausibly alleges that based on the falsities Robbins allegedly included in the Affidavit for

Arrest Warrant, Robbins lacked arguable probable cause to arrest Rhodes for the

remaining four charges of false and fraudulent insurance claims. While Robbins may

have had arguable probable cause to arrest Rhodes for some of the charges detailed in

the Affidavit for Arrest Warrant, “probable cause as to one charge will not bar a malicious

prosecution claim based on a second, distinct charge as to which probable cause was

lacking.” Elmore, 605 Fed. Appx. at 915. See also Phillips, 2019 WL 3586179 at *8; Rau

v. Schwizer, Civil Action No. 1:10-CV-2678-SCJ, 2015 WL 12868075, at *5, *9 (N.D. Ga.

Dec. 22, 2015). Robbins lacked arguable probable cause to arrest Rhodes for four of the

false and fraudulent insurance claims against Rhodes based on the alleged falsities he

included in the Affidavit for Arrest Warrant. Therefore, Robbins cannot obtain a dismissal

of Rhodes’ entire malicious prosecution claim against him on the basis of qualified



                                             33
immunity. Rhodes’ Third Amended Complaint sufficiently alleges a claim of malicious

prosecution against Robbins, to the extent Robbins included falsities in the Affidavit for

Arrest Warrant.11 Accordingly, Robbins’ Motion to Dismiss is due to be granted, in part,

and denied, in part.

        In light of the foregoing, it is hereby ORDERED:

        Defendant Paul Robbins’ Motion to Dismiss Plaintiff’s Third Amended Complaint

(Doc. 23) is GRANTED in part and DENIED in part.

            a. The Motion is GRANTED to the extent that Rhodes’ claims based on his

                arrest for the scheme to defraud charge and the false and fraudulent

                insurance charges related to patients O.V., B.L. and D.B. are dismissed.

            b. The Motion is otherwise DENIED.

        DONE AND ORDERED in Jacksonville, Florida, this 13th day of March, 2019.




lc26
Copies to:
Counsel of Record




11
   In so ruling, the Court notes that its decision in this Order does not preclude Robbins from reasserting
his qualified immunity defense later in this action as the facts of the case become more developed. See
Oladeinde v. City of Birmingham, 230 F.3d 1275, 1285 (11th Cir. 2000) (“We stress, however, that
defendants retain the right to assert the qualified-immunity defense at the next stage of the proceedings
(and, for that matter, throughout the proceedings) as more facts are developed.”) (citation omitted). 

                                                   34
